Citation Nr: 9923389	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1971.

The instant appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for 
special monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  The veteran testified 
at a personal hearing before the undersigned member of the 
Board of Veterans' Appeals (Board) sitting at Jackson in June 
1999.


REMAND

The appellant contends, in substance, that he is entitled to 
special monthly pension based on the need for regular aid and 
attendance or at the housebound rate because he asserts he 
has the equivalent of loss of use of the left hand and both 
feet.  He also asserts that he needs assistance with most of 
the activities of daily living and that he moves around with 
a scooter and a wheelchair because he loses control of his 
legs after 25 or 50 feet of walking.

The Board observes that the law allows for an increased rate 
of pension where an otherwise eligible veteran is in need of 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 
1991).  A person is considered in need of regular aid and 
attendance if the person is a patient in a nursing home due 
to mental or physical incapacity, or is helpless or blind, or 
so nearly helpless or blind, as to need the aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351(c) (1998).  When a veteran does not 
qualify for regular aid and attendance, an increase in 
pension is warranted when in addition to having a single 
permanent disability rated as 100 percent disabling under the 
regular schedular criteria, and without resort to individual 
unemployability, the veteran also has a separate and distinct 
disability, or disabilities, rated as 60 percent disabling 
and which involve different anatomical segments or bodily 
systems as that of the 100 percent disability; or the veteran 
is substantially confined as a direct result of his 
disabilities and the confinement will continue for the 
remainder of his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 1991); 38 C.F.R. § 3.351(d) (1998).

A review of the record reflects that the appellant's 
disabilities include status post lumbar diskectomy with 
fusion with flatback syndrome and severe low back pain, 
bilateral leg pain, rated 60 percent disabling; status post 
left medial meniscectomy with bilateral knee pain, full range 
of motion bilaterally, rated 10 percent disabling; and 
minimal varicose veins on both calves and mild allergic 
rhinitis, both rated as 0 percent disabling.  The combined 
nonservice-connected disability rating is 60 percent.  The 
appellant's sole service-connected disability is old, healed 
residuals of trauma to the proximal phalanges of the right 
great toe, rated as 0 percent disabling.

In this case, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, it finds that the appellant has 
presented a plausible claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The VA has a duty to 
assist the appellant in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  The duty to assist includes the 
duty to request information which may be pertinent to the 
claim and to develop pertinent facts by conducting a thorough 
medical examination.  See Littke v. Derwinski, 1 Vet.App. 90 
(1990).

A review of the evidence of record reflects that a VA 
examination for the purpose of evaluating the need for 
regular aid and attendance or housebound status was not 
conducted.  The Board believes this examination is necessary 
in order to properly evaluate the claim and, in particular, 
to ascertain the whether the appellant's disabilities render 
him so helpless as to require the regular aid and attendance 
of another person.  As such, the RO should schedule the 
appellant for a comprehensive VA examination which provides 
sufficient clinical information to properly evaluate all of 
his physical disabilities.  Also, to ensure full compliance 
with due process requirements, the RO should readjudicate the 
claim with consideration of all the disabilities of record so 
as to prevent prejudice.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

Additionally, during his June 1999 personal hearing, the 
appellant testified that he underwent back surgery at the VA 
Medical Center (MC) in Jackson in March 1999 and that follow-
up treatment was also performed at the Jackson VAMC.  The 
medical evidence in the claims folder also includes private 
medical records which assessed anxiety as well as the results 
of a June 1995 esophagogastroduodenoscopy which revealed 
hematemesis, gastroesophageal reflux disease, gastritis, 
ulcerations, and duodenitis.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current treatment for 
medical problems that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  In particular, 
the RO should make an effort to ensure 
that all recent, relevant records of VA 
treatment have been procured for review, 
including records of back surgery and 
follow-up treatment performed at the 
Jackson VAMC in March 1999.  Any 
additional evidence obtained should be 
associated with the veteran's file.

2.  The appellant should be scheduled for 
a VA Aid and Attendance or Housebound 
Status examination.  The examination 
should determine the existence, nature, 
and severity of the appellant's 
disabilities.  It should specifically 
address whether the appellant is capable 
of feeding, dressing and undressing and 
attending to the wants of nature without 
assistance, and also whether he requires 
care or assistance on a regular basis to 
protect himself from hazards or dangers 
incident to his daily environment.  The 
examiner should also indicate whether or 
not the appellant is blind, has vision of 
5/200 or less in both eyes, or has 
contraction of the visual field to 5 
degrees or less.  The aid and attendance 
examiner should certify whether the daily 
services of a regular aide or attendant 
are needed or whether he is housebound in 
fact.  The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
must provide a comprehensive report 
containing full rationale for any opinion 
expressed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1998).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Thereafter, the originating agency shall readjudicate the 
claim.  If the claim remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
The case should then be returned to the Board for further 
appellate consideration, as appropriate.  No action is 
required by the appellant until he receives further notice.  
The purpose of this REMAND is to develop evidence and to 
ensure the appellant is afforded due process of law.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



